Exhibit 11.1 Statement regarding computation of per share earnings The numerators and denominators of basic and fully diluted earnings per share are as follows: Three Months Ended March 31, Six Months Ended March 31, Net loss allocable to shares (numerator) $ $ (260,619) $ (1,101,371) $ (3,698,756) Shares used in the calculation (denominator) Basic and diluted weighted average shares outstanding 11,171,433 11,171,433 Basic and diluted net loss per common share $ (0.06) $ (0.02) $ (0.10) $ (0.33)
